DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 2/24/2021 and 7/25/2021 have been entered.

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendments after Advisory action filed on 2/24/2021 and 7/25/2021 are acknowledged.
3.	Claims 1, 3, 8, 9, 11, 12, 19 and 22-28 have been cancelled.
4.	Claims 2, 4-7, 10, 13-18, 20 and 21 are pending in this application.
5.	Applicant elected with traverse of SVHSFDYDWWNV (SEQ ID NO: 42) as species of peptide sequence; catheter as species of surface or medical device; and silicone as species of polymeric matrix in the reply filed on 11/26/2018.  Since Applicant fails to elect a specific surface and/or medical device comprising a specific peptide, and it is unclear the elected peptide sequence is a liner or a cyclic peptide, the Examiner telephoned Applicant’s representative, Benjamin A. Berkowitz, on 12/6/2018 for clarification and further species election.  Applicant’s representative states on the phone that a peptide consisting of the amino acid sequence SVHSFDYDWWNV (SEQ ID NO: 42) in either liner or cyclic form as species of peptide; catheter coated with such peptide 
Restriction requirement was deemed proper and made FINAL in the previous office actions.  The instant claims 2, 4-7, 10, 13-18, 20 and 21 are drawn to a surface coated with a composition comprising a peptide comprising the amino acid sequence X1-X2-X3-X4-X5-X6-X7-X8-X9-X10-X11-X12, wherein: (i) X1 is S, N, I, V, R, K, Q or L; X2 is V, I, A, N, L or Q; X3 is P; X4 is Y, F or W; X5 is D, N, Q or E; X6 is Y, F, R, W, V, H, L, K or I; X7 is N, S, G, D, H, E, Q or I; X8 is W, L, F, M, S, T, R, A, G, V, P, Y, I or K; X9 is Y, N, F, K, L, R, I, V, W or Q; X10 is S, K, N, T, E, R, L, Q, I, V, D, or K; X11 is N, E, D, Q, S, A or I; and X12 is W, R, V, L, I, K, F or E; or (ii) X1 is S, N, T, K, R, H, E, I, Q or D; X2 is V, I, L, Y, G, F or W; X3 is H, N, Q, E, D or S; X4 is S, P, A or T; X5 is F, W or Y; X6 is D, N, E or Q; X7 is Y, F or W; X8 is D, G or E; X9 is W, F or Y; X10 is Y, F or W; X11 is N or Q; and X12 is V, I or L; wherein the amino acid sequence does not comprise YDYNWY (SEQ ID NO: 49), YDYNLY (SEQ ID NO: 50), FDYNFY (SEQ ID NO: 51), FDYNLY (SEQ ID NO: 52), WDYNLY (SEQ ID NO: 53), FDYNWY (SEQ ID NO: 54), YDWNLY (SEQ ID NO: 55), YDWHLY (SEQ ID NO: 56), FDYDWY (SEQ ID NO: 46), or FNFDWY (SEQ ID NO: 48), wherein the peptide is up to 50 amino acids in length, and wherein 1-X2-X3-X4-X5-X6-X7-X8-X9-X10-X11-X12, wherein: (i) X1 is S, N, I, V, R, K, Q or L; X2 is V, I, A, N, L or Q; X3 is P; X4 is Y, F or W; X5 is D, N, Q or E; X6 is Y, F, R, W, V, H, L, K or I; X7 is N, S, G, D, H, E, Q or I; X8 is W, L, F, M, S, T, R, A, G, V, P, Y, I or K; X9 is Y, N, F, K, L, R, I, V, W or Q; X10 is S, K, N, T, E, R, L, Q, I, V, D, or K; X11 is N, E, D, Q, S, A or I; and X12 is W, R, V, L, I, K, F or E; or (ii) X1 is S, N, T, K, R, H, E, I, Q or D; X2 is V, I, L, Y, G, F or W; X3 is H, N, Q, E, D or S; X4 is S, P, A or T; X5 is F, W or Y; X6 is D, N, E or Q; X7 is Y, F or W; X8 is D, G or E; X9 is W, F or Y; X10 is Y, F or W; X11 is N or Q; and X12 is V, I or L; wherein the amino acid sequence does not comprise YDYNWY (SEQ ID NO: 49), YDYNLY (SEQ ID NO: 50), FDYNFY (SEQ ID NO: 51), FDYNLY (SEQ ID NO: 52), WDYNLY (SEQ ID NO: 53), FDYNWY (SEQ ID NO: 54), YDWNLY (SEQ ID NO: 55), YDWHLY (SEQ ID NO: 56), FDYDWY (SEQ ID NO: 46), or FNFDWY (SEQ ID NO: 48), and wherein the peptide is up to 50 amino acids in length.  A search was conducted on the elected species; and these appear to be free of prior art.  A search was extended to the genus in claims 2 and 15; and this too appears to be free of prior art.  Therefore, the withdrawn claims 6, 7, 10 and 18 are hereby rejoined.  
6.	All the objections and rejections set forth in the Advisory action dated 3/5/2021 are hereby withdrawn in view of Applicant's amendment to the claim.
7.	Claims 2, 4-7, 10, 13-18, 20 and 21 as filed in the amendment filed on 7/25/2021 are allowed.
Reasons for Allowance
8.	The following is an examiner’s statement of reasons for allowance: 
The surfaces and medical device recited in instant claims 2, 4-7, 10, 13-18, 20 and 21 are free of prior art.  The closest prior art is Barbero et al (US 2007/0293422 A1, cited and enclosed in the previous office action).  Barbero et al teach peptide of SEQ ID NO: 8 with the amino acid sequence RQIKIPFQKIPFQNRRMKWKK as a β-amyloid inhibitor peptide, for example, page 4, paragraph [0069]; page 12, SEQ ID NO: 10; and claims 10 and 25.  The peptide of SEQ ID NO: 8 in Barbero et al comprises the amino acid sequence X1-X2-X3-X4-X5-X6-X7-X8-X9-X10-X11-X12, wherein: X1 is K; X2 is I; X3 is P; X4 is F; X5 is Q; X6 is K; X7 is I; X8 is P; X9 is F; X10 is Q; X11 is N; and X12 is R; and it does not comprise the amino acid sequence of any one of instant SEQ ID NOs: 46 and 48-56.  However, there is no teaching, motivation, or other type of suggestion to coat the surface recited in instant claims 2 and 15 with the peptide in Barbero et al and arrive at the surfaces and medical device recited in instant claims 2, 4-7, 10, 13-18, 20 and 21.  Therefore, the surfaces and medical device recited in instant claims 2, 4-7, 10, 13-18, 20 and 21 are both novel and unobvious over the prior arts of record; and the claimed surface and medical device are markedly different from what exist in nature.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 2, 4-7, 10, 13-18, 20 and 21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658